In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1190V
                                   Filed: September 21, 2016
                                         UNPUBLISHED

****************************
ALICIA LUSK,                            *
                                        *
                     Petitioner,        *      Damages Decision Based on Proffer;
v.                                      *      Influenza (“Flu”) Vaccine; Complex
                                        *      Regional Pain Syndrome (“CPRS”);
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
Diana Stadelnikas Sedar, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 13, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that she suffered left arm pain that was caused by a
November 1, 2013 influenza (“flu”) vaccination. Petition at ¶ 2. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On January 28, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for complex regional pain syndrome (“CRPS”). On September
20, 2016, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $157,000.00. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $157,000.00 in the form of a check payable to
petitioner, Alicia Lusk. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    ALICIA LUSK,

                            Petitioner,

        v.
                                                                No. 15-1190V
                                                                Chief Special Master Dorsey
                                                                ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                            Respondent.

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        On January 21, 2016, respondent filed a Rule 4(c) Report conceding that petitioner was

entitled to vaccine compensation for her complex regional pain syndrome injury. Respondent

proffers that based on the evidence of record, petitioner should be awarded $157,000.00. This

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1

             A lump sum payment of $157,000.00 in the form of a check payable to petitioner,
             Alicia Lusk. This amount accounts for all elements of compensation under 42 U.S.C.
             § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
                                Respectfully submitted,

                                BENJAMIN C. MIZER
                                Principal Deputy Assistant Attorney General

                                C. SALVATORE D’ALESSIO
                                Acting Director
                                Torts Branch, Civil Division

                                CATHARINE E. REEVES
                                Acting Deputy Director
                                Torts Branch, Civil Division

                                LYNN E. RICCIARDELLA
                                Senior Trial Attorney
                                Torts Branch, Civil Division

                                /s/ Adriana Teitel
                                ADRIANA TEITEL
                                Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146, Benjamin Franklin Station
                                Washington, DC 20044-0146
                                Tel: (202) 616-3677


Dated: September 20, 2016




                            2